Livingston, J.
I concur in the opinion delivered, pot, however, because the act prevented the recording the deed from Roe to Davis; for, notwithstanding the practice which has prevailed at nisiprius, I do not think that any deed unrecorded could be evidence without proof prior to the act of the 6th of April, 1801, which is not retrospective, (a)

 An old deed of thirty years standing cannot be read in evidence without proof of the execution, or of the hand writing of the subscribing witnesses, unless it be first shown that possession accompanied it.— Thompson v. Bullock. Bay, 364. See also 2 Nott & M'C. 55.
Possession of thirty years under a will entitles it to be read as an ancient will, without further proof, of the same as a deed.—Jackson v. Luquere, 5 Cow. 221.
A lease of a large tract of land, purporting to be the foundation for a conveyance by lease and release being produced, with proof that the lease was found among the papers of the lessee at bis death, and also proof of a corresponding possession of a small part of the premises for forty years, and the release of a rent and reversion of another small part by persons claiming under the lessee with payment of rent; held, that the lease itself was sufficiently proved as an ancient deed. 7 Cow. 431.